Exhibit 10.3

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
SECURITIES LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR
TRANSFERRED OR OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO
SUCH SECURITIES IS THEN IN EFFECT, OR SUCH REGISTRATION UNDER THE SECURITIES ACT
AND OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

--------------------------------------------------------------------------------

 

Corgenix Medical Corporation

 

WARRANT TO PURCHASE COMMON STOCK

October 1, 2010

 

Number of Shares: 833,333



 

Warrant Holder: Wescor, Inc.

Original Issue Date: October 1, 2010

 

Address:

Attention: Michael Saunders
370 West 1700 South
Logan, Utah 84321
Email: m.saunders@elitechgroup.com



Expiration Date: September 30, 2015

 

Telephone: (435 752-6011)
Facsimile: (425) 752-4127



Exercise Price per Share: $0.15

 

 

 

Corgenix Medical Corporation, a company organized and existing under the laws of
the State of Nevada (the “Company”), hereby certifies that, for value received,
Wescor, Inc., or its registered assigns (the “Warrant Holder” or “Warrant
Holders”), is entitled, subject to the terms set forth below, to purchase from
the Company up to eight hundred thirty three thousand three hundred thirty three
(833,333) shares (as adjusted from time to time as provided in Section 6,
collectively, the “Warrant Shares” and individually, the “Warrant Share”) of
common stock, $.001 par value, of the Company (the “Common Stock”) at a price of
fifteen cents ($0.15) per Warrant Share (as adjusted from time to time as
provided in Section 6, the “Exercise Price”), at any time and from time to time
from and after the date hereof and through and including 5:00 p.m. Mountain Time
on September 30, 2015 (the “Expiration Date”):

 

1

--------------------------------------------------------------------------------


 

1.             Registration of Warrant.  The Company shall register this Warrant
to Purchase Common Stock (“Warrant”) upon records to be maintained by the
Company for that purpose (the “Warrant Register”), in the name of the record
Warrant Holder from time to time.

 

2.             Investment Representation.  The Warrant Holder by accepting this
Warrant represents that the Warrant Holder is acquiring this Warrant for its own
account or the account of an affiliate for investment purposes and not with the
view to any offering or distribution and that the Warrant Holder will not sell
or otherwise dispose of this Warrant or the underlying Warrant Shares in
violation of applicable securities laws.  The Warrant Holder acknowledges that
the certificates representing any Warrant Shares will bear a legend indicating
that they have not been registered under the Securities Act and may not be sold
by the Warrant Holder except pursuant to an effective registration statement or
pursuant to an exemption from registration requirements of the Securities Act
and in accordance with United States federal and state securities laws.

 

3.             Validity of Warrant and Issue of Shares.  The Company represents
and warrants that this Warrant has been duly authorized and validly issued.

 

4.             Registration of Transfers and Exchange of Warrants.

 

(a)           Subject to compliance with the legend set forth on the face of
this Warrant, the Warrant Holder may transfer all or part of this Warrant at any
time to any other transferee acceptable to the Company, in the Company’s sole
discretion.  Upon approval of such transfer, the Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant with the Company’s form of assignment duly completed and signed,
to the Company at the office specified in or pursuant to Section 10.  Upon any
such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Warrant Holder. 
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance of such transferee of all of the rights and obligations of the
Warrant Holder.

 

(b)           This Warrant is exchangeable, upon the surrender hereof by the
Warrant Holder to the office of the Company specified in or pursuant to Section
10 for one or more New Warrants, evidencing in the aggregate the right to
purchase the number of Warrant Shares which may then be purchased hereunder. 
Any such New Warrant will be dated the date of such exchange.

 

5.             Exercise of Warrants.

 

(a)           Upon surrender of this Warrant with the Form of Election to
Exercise attached hereto duly completed and signed to the Company, at its
address set forth in Section 10, and upon payment and delivery of the Exercise
Price per Warrant Share multiplied by the number of Warrant Shares that the
Warrant Holder intends to purchase hereunder, in lawful money of the United
States of America, by tendering cash, wire transferring or delivering a
certified check or bank cashier’s check, payable to the order of the Company,
all as specified by the Warrant Holder in the Form of Election to Exercise, the
Company shall promptly issue or

 

2

--------------------------------------------------------------------------------


 

cause to be issued and cause to be delivered to or upon the written order of the
Warrant Holder and in such name or names as the Warrant Holder may designate
(subject to the restrictions on transfer described in the legend set forth on
the face of this Warrant), a certificate for the Warrant Shares issuable upon
such exercise, with such restrictive legend as required by the Securities Act. 
Any person so designated by the Warrant Holder to receive Warrant Shares shall
be deemed to have become holder of record of such Warrant Shares as of the Date
of Exercise of this Warrant, irrespective of the date of delivery of the
certificate evidencing such shares, except that, if the date of such receipt is
a date on which the stock transfer books of the Company are closed, such person
will be deemed to have become the holder of such shares at the close of business
on the next succeeding date on which the stock transfer books are open.

 

(b)           A “Date of Exercise” means the date on which the Company shall
have received (i) this Warrant (or any New Warrant, as applicable), with the
Form of Election to Exercise attached hereto (or attached to such New Warrant)
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Warrant Holder to be
purchased.

 

(c)           This Warrant shall be exercisable at any time and from time to
time for such number of Warrant Shares as is indicated in the attached Form of
Election To Exercise.  If less than all of the Warrant Shares which may be
purchased under this Warrant are exercised at any time, the Company shall issue
or cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares for which no exercise has been
evidenced.

 

6.             Adjustment of Exercise Price and Number of Shares.  The number of
the shares of Common Stock or other securities at the time issuable upon
exercise of this Warrant, and the Exercise Price therefore, are subject to
adjustment upon the occurrence of the following events; provided, however that
the Exercise Price per share will not be less than the par value per share of
the Common Stock.  For the purpose of this Section 6, Common Stock includes
shares now or hereafter authorized of any class of common stock of the Company
and any other stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company without
limit as to per share amount (excluding, and subject to any senior rights of,
any class or series of preferred stock).

 

(a)           Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
Etc.  The Exercise Price of this Warrant and the number of shares of Common
Stock or other securities at the time issuable upon exercise of this Warrant
shall be appropriately adjusted to reflect any stock dividend, stock split,
combination of shares, reclassification, recapitalization or other similar event
affecting the number of outstanding shares of stock or securities.

 

(b)           Capital Reorganization or Reclassification.  If the Common Stock
issuable upon the exercise of this Warrant shall be changed into the same or
different number of shares of any class or classes of Common Stock, whether by
capital reorganization, reclassification or otherwise (other than a
reorganization, merger, consolidation or sale of assets provided for elsewhere
in this Warrant) then, in and as a condition to the effectiveness of each such
event, the Warrant Holder shall have the right thereafter to exercise this
Warrant for the kind and amount of Common Stock and other securities and
property receivable upon such

 

3

--------------------------------------------------------------------------------


 

reorganization, reclassification or other change by the holder of the number of
shares of Common Stock for which such Warrant might have been exercised
immediately prior to such reorganization, reclassification or change, all
subject to further adjustment as provided herein.

 

(c)           Merger.  In case of a dividend or distribution paid pursuant to a
plan of consolidation or merger of the Company with another Person (as defined
below) (other than a merger or consolidation in which the Company is the
continuing Person and the Common Stock is not exchanged for securities, property
or assets issued, delivered or paid by another Person), or in case of any lease,
sale or conveyance to another Person (other than to a wholly owned domestic
subsidiary of the Company so long as such subsidiary continues to be wholly
owned) of all or substantially all of the property or assets of the Company,
this Warrant shall thereafter (until the Expiration Date) evidence the right to
receive, upon its exercise, in lieu of Common Stock deliverable upon such
exercise, immediately prior to such consolidation, merger, lease, sale or
conveyance the kind and amount of shares and/or other securities and/or property
and assets and/or cash that the Warrant Holder would have been entitled to
receive upon such consolidation, merger, lease, sale or conveyance had the
Warrant Holder exercised this Warrant immediately prior to such consolidation,
merger, lease, sale or conveyance; provided, however, to the extent a
stockholder would have had an opportunity to elect the form of consideration in
such a transaction, the Warrant Holder electing to not exercise its warrants
shall be entitled to the same consideration that a holder of such Common Stock
failing to make any such election would have been entitled to receive upon such
transaction.  The Company shall not consummate any transaction that effects or
permits any such event or occurrence unless each Person whose shares of stock,
securities or assets will be issued, delivered or paid to the holders of the
Common Stock (including the Company with respect to clause (ii) below), prior to
or simultaneously with the consummation of the transaction, (i) is a corporation
organized and existing under the laws of the United States of America or any
State or the District of Columbia, and (ii) expressly assumes, or in the case of
the Company, acknowledges, by a Warrant supplement or other document in a form
substantially similar hereto, executed and delivered to the Warrant Holder
thereof, the obligation to deliver to such Warrant Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions of this
Section 6(c), such Warrant Holder is entitled to purchase, and all other
obligations and liabilities under this Warrant, including the obligations and
liabilities in respect of subsequent adjustments that are required under this
Warrant.  For purposes of this Section 6(c), “Person” shall mean an individual,
limited or general partnership, corporation, association, company, joint-stock
company, business trust, joint venture, trust or unincorporated organization, or
any other entity, including a government or agency or political subdivision
thereof.

 

(d)           Certificate as to Adjustments.  In case of any adjustment or
readjustment in the price or number of securities issuable on the exercise of
this Warrant, the Company will promptly give written notice thereof to the
Warrant Holder in the form of a certificate, certified and confirmed by the
board of directors of the Company (the “Board of Directors”), setting forth such
adjustment or readjustment and showing in reasonable detail the facts upon which
such adjustment or readjustment is based.  The Board of Directors will also
issue to the Warrant Holder a substitute Warrant reflecting the adjusted number
of shares and/or Exercise Price upon the surrender of this Warrant to the
Company.

 

4

--------------------------------------------------------------------------------


 

(e)           Minimum Adjustment.  No adjustment of the Exercise Price shall be
required under this Section 6 if the amount of such adjustment is less than one
percent (1.0%) of the Exercise Price then in effect; provided, however, that any
adjustments that by reason of the foregoing are not required at the time to be
made shall be carried forward and taken into account and included in determining
the amount of any subsequent adjustment.  If the Company shall take a record of
holders of Common Stock for the purpose of entitling them to receive any
dividend or distribution and thereafter and before the distribution to
stockholders of any such dividend or distribution, legally abandons its plan to
pay or deliver such dividend or distribution, then no adjustment of the Exercise
Price shall be required by reason of the taking of such record.  All
calculations under this Section 6 shall be made to the nearest cent.

 

(f)            Equitable Adjustment.  In case any event shall occur as to which
the other provisions of this Section 6 are not strictly applicable but the
failure to make any adjustment would not fairly protect the purchase rights
represented by this Warrant in accordance with the essential intent and
principles hereof, then, in each such case, the Company shall effect such
adjustment, on a basis consistent with the essential intent and principles
established in this Section 6, as may be necessary to preserve, without
dilution, the purchase rights represented by this Warrant.

 

7.             Reservation of Shares.  The Company agrees at all times to
reserve and hold available out of its authorized but unissued shares of Common
Stock the number of shares of Common Stock issuable upon the full exercise of
this Warrant.  The Company further covenants and agrees that all shares of
Common Stock that may be delivered upon the exercise of this Warrant or any New
Warrant, as applicable, will, upon delivery, be fully paid and nonassessable and
free from all taxes, liens and charges with respect to the purchase thereof
under this Warrant or any such New Warrant.

 

8.             Fractional Shares. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. 
The number of full Warrant Shares that shall be issuable upon the exercise of
this Warrant shall be computed on the basis of the aggregate number of Warrants
Shares purchasable on exercise of this Warrant so presented.  If any fraction of
a Warrant Share would, except for the provisions of this Section 8, be issuable
on the exercise of this Warrant, the Company shall pay an amount in cash equal
to the Exercise Price multiplied by such fraction.

 

9.             Prior Notice as to Certain Events.  In case at any time:

 

(a)           the Company shall fix a record date with respect to the holders of
any class of securities of the Company for the purpose of determining which of
such holders are entitled to dividends or other distributions, or any rights to
subscribe for, purchase or otherwise acquire any shares of capital stock of any
class or any other securities or property;

 

(b)           the Company shall declare a dividend (or any other distribution)
on the Common Stock, including any extraordinary dividend;

 

5

--------------------------------------------------------------------------------


 

(c)           the Company shall authorize the granting to the holders of the
Common Stock of pro rata rights, options or warrants to subscribe for or
purchase any shares of capital stock of the Company;

 

(d)           there occurs any capital reorganization of the Company, or
reclassification of the Common Stock of the Company (other than a merger which
is effected solely to change the jurisdiction of incorporation of the Company),
or any consolidation or merger to which the Company is a party and for which
approval of any stockholders of the Company is required, or the sale or transfer
of all or substantially all of the assets of the Company (other than to a wholly
owned domestic subsidiary of the Company so long as such subsidiary continues to
be wholly owned); or

 

(e)           there occurs any voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then in each such event the Company shall cause to be mailed to the registered
Warrant Holder at its last address as shown in the Warrant Register, no later
than ten (10) business days prior to the earliest date specified therein, a
notice stating (i) the date on which a record is to be taken for the purpose of
such dividend, distribution, rights, options or warrants and stating the amount
and character of such dividend, distribution, or right, or, if a record is not
to be taken, the date as of which the holders of Common Stock of record to be
entitled to such dividend, distribution, rights, options or warrants are to be
determined, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding up (or
amendment thereto) is expected to become effective, and the date as of which it
is expected that holders of record of such class of Common Stock shall be
entitled to exchange their Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding up.

 

10.           Notice.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid as follows:

 

If to the Company:

 

Corgenix Medical Corporation

11575 Main Street, Suite 400

Broomfield, Colorado 80020

Attention:  Chief Financial Officer

Facsimile:  (303) 453-8898

 

If to the Warrant Holder:

 

Wescor, Inc.

Attention:  Michael Saunders

 

6

--------------------------------------------------------------------------------


 

370 West 1700 South

Logan, Utah 84321

Facsimile:  (425) 752-4127

 

11.          Additional Covenants of the Company.

 

(a)           For so long as the Common Stock is listed for trading on any
regional or national securities exchange, and for so long as and to the extent
that such requirements apply to the Company, the Company shall comply with the
reporting requirements of Sections 13 and 15(d) of the Securities Exchange Act
of 1934, as amended.

 

(b)           The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant.  Without limiting the generality of the foregoing, the Company (i) will
at all times reserve and keep available, solely for issuance and delivery upon
exercise of this Warrant, shares of Common Stock issuable from time to time upon
exercise of this Warrant, (ii) will not increase the par value of any shares of
capital stock receivable upon exercise of this Warrant above the amount payable
therefor upon such exercise, and (iii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable stock.

 

12.          Miscellaneous.

 

(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  This
Warrant may be amended only by a writing signed by the Company and the Warrant
Holder.

 

(b)           Nothing in this Warrant shall be construed to give to any Person
other than the Company and the Warrant Holder any legal or equitable right,
remedy or cause of action under this Warrant; this Warrant shall be for the sole
and exclusive benefit of the Company and the Warrant Holder.

 

(c)           This Warrant shall be governed by, construed and enforced in
accordance with the internal laws of the State of Nevada, without regard to the
principles of conflicts of law thereof.

 

(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

7

--------------------------------------------------------------------------------


 

(f)            The Warrant Holder shall not, by virtue hereof, be entitled to
any voting or other rights of a stockholder of the Company, either at law or
equity, and the rights of the Warrant Holder are limited to those expressed in
this Warrant.

 

(g)           In any action or proceeding brought to enforce any provision of
this Warrant, the prevailing party shall be entitled to recover reasonable
attorneys’ fees in addition to its costs and expenses and any other available
remedy.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.

 

 

CORGENIX MEDICAL CORPORATION, a Nevada corporation

 

 

By:

/s/ Douglass T. Simpson

 

Name: Douglass T. Simpson

 

Its: Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO EXERCISE

 

(To be executed by the Warrant Holder to exercise its right to purchase shares
of Common Stock under the foregoing Warrant)

 

To:  Corgenix Medical Corporation:

 

In accordance with the Warrant enclosed with this Form of Election to Exercise,
the undersigned hereby irrevocably elects to purchase                    shares
of common stock, $.001 par value, of Corgenix Medical Corporation (“Common
Stock”) and encloses the Warrant and $                       for each Warrant
Share being purchased or an aggregate of $                         and hereby
makes payment therefor by tendering cash, wire transferring or delivering a
certified check or bank cashier’s check, payable to the order of the Company,
which sum represents the aggregate Exercise Price (as defined in the Warrant).

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

 

 

 

 

(Please print name and address)

 

 

(Please insert Social Security or Tax Identification Number)

 

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

 

 

 

 

 

 

 

 

(Please print name and address)

 

Dated:

Name of Warrant Holder:

 

(Print)

 

 

(By:)

 

 

(Name:)

 

 

(Title:)

 

 

Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant

 

--------------------------------------------------------------------------------